EXHIBIT A MULTIPLE CLASS PLAN ADVISORS SERIES TRUST on behalf of the funds managed by Logan Capital Management, Inc. (as amended on September 20, 2012 to add Logan Capital Long/Short Fund) Fund Name: Logan Capital Large Cap Growth Fund Logan Capital International Fund Logan Capital Small Cap Growth Fund Logan Capital Large Cap Core Fund Logan Capital Long/Short Fund Share Class Minimum Investment1 Maximum Initial Sales Charge Maximum CDSC Maximum 12b-1 Fee Maximum Shareholder Servicing Fee Redemption Fee Investor Class ($2,000 for retirement accounts) None None 0.25% 0.10% 1.00%2 Institutional Class None None None 0.10% 1.00%2 1The Advisor may waive the minimum initial investment in certain circumstances; please see the Funds’ Prospectus. 2A redemption fee of 1.00% is assessed on shares redeemed within 180 days of purchase (i.e., held 180 days or less) except for the Long/Short Fund which assesses its redemption fee on shares redeemed within 60 days or less. ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A By: /s/ Douglas G. Hess Name:Douglas G. Hess Title:President 1
